UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-6958



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LUTHER J. MCLOYD,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Terrence W. Boyle,
District Judge. (4:94-cr-00070-BO-16; 4:06-cv-00009-BO)


Submitted:   March 22, 2007                 Decided:   March 28, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Luther J. McLoyd, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Luther J. McLoyd seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion for reconsideration

of its denial of McLoyd’s 28 U.S.C. § 2255 (2000) motion.                     The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)    (2000).    A    prisoner   satisfies      this   standard    by

demonstrating      that   reasonable     jurists    would     find    that    his

constitutional     claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Reid v. Angelone, 369

F.3d 363, 371 (4th Cir. 2004); Rose v. Lee, 252 F.3d 676, 683 (4th

Cir. 2001). We have independently reviewed the record and conclude

that McLoyd has not made the requisite showing.               Accordingly, we

deny McLoyd’s motion for a certificate of appealability and dismiss

the appeal.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       DISMISSED




                                    - 2 -